EXHIBIT 10.13.2

 

 

WASHINGTON GROUP INTERNATIONAL, INC.

 

EQUITY AND PERFORMANCE INCENTIVE PLAN

 

of

 

January 25, 2002

 

 

AMENDED AND RESTATED AS OF AUGUST 14, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Purpose

 

 

 

 

2

Definitions

 

 

 

 

 

Annual Meeting

 

 

Appreciation Right

 

 

Board

 

 

Change in Control

 

 

Code

 

 

Common Shares

 

 

Covered Employee

 

 

Date of Grant

 

 

Deferral Period

 

 

Deferred Shares

 

 

Designated Subsidiary

 

 

Effective Date

 

 

Evidence of Award

 

 

Exchange Act

 

 

Incentive Stock Options

 

 

Management Objectives

 

 

Market Value per Share

 

 

Non-Employee Director

 

 

Optionee

 

 

Option Price

 

 

Option Right

 

 

Participant

 

 

Performance Period

 

 

Performance Share

 

 

Performance Unit

 

 

Plan of Reorganization

 

 

Reload Option Rights

 

 

Restricted Shares

 

 

Retirement

 

 

Rule 16b-3

 

 

Securities Act

 

 

Spread

 

 

Subsidiary

 

 

Termination for Cause

 

 

Voting Shares

 

 

Year of Service

 

 

--------------------------------------------------------------------------------


 

3.

Shares Available Under the Plan

 

 

 

 

4

Option Rights

 

 

 

 

5.

Appreciation Rights

 

 

 

 

6.

Restricted Shares

 

 

 

 

7.

Deferred Shares

 

 

 

 

8.

Performance Shares and Performance Units

 

 

 

 

9.

Awards to Non-Employee Directors

 

 

 

 

10.

Transferability

 

 

 

 

11.

Adjustments

 

 

 

 

12.

Change in Control

 

 

 

 

13.

Fractional Shares

 

 

 

 

14.

Withholding Taxes

 

 

 

 

15.

Participation by Employees of Designated Subsidiaries

 

 

 

 

16.

Foreign Employees

 

 

 

 

17.

Administration of the Plan

 

 

 

 

18.

Governing Law

 

 

 

 

19.

Amendments, Etc.

 

 

 

 

20.

Termination

 

 

ii

--------------------------------------------------------------------------------


 

WASHINGTON GROUP INTERNATIONAL, INC.

 

EQUITY AND PERFORMANCE INCENTIVE PLAN

 

1.             Purpose.  The purpose of the Equity and Performance Incentive
Plan (this “Plan”) is to attract and retain directors, officers and key
employees for Washington Group International, Inc. (the “Corporation”) and its
Subsidiaries and to provide to such persons incentives and rewards for superior
performance.

 

2.             Definitions.  As used in this Plan:

 

“Annual Meeting”  means the annual meeting of stockholders of the Corporation.

 

“Appreciation Right” means a right granted pursuant to Section 5 of this Plan.

 

“Board” means the Board of Directors of the Corporation and, to the extent of
any delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 17 of this Plan, such committee (or subcommittee thereof).

 

“Change in Control” shall have the meaning provided in Section 12 of this Plan.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Common Shares” means shares of common stock, par value $.01 per share, of the
Corporation or any security into which such shares of common stock may be
changed by reason of any transaction or event of the type referred to in Section
11 of this Plan.

 

“Covered Employee” means a Participant who is, or who the Board determines may
eventually become, a “covered employee” within the meaning of Section 162(m) of
the Code (or any successor provision).

 

“Date of Grant” means the date specified by the Board on which a grant of Option
Rights, Appreciation Rights, Performance Shares or Performance Units or a grant
or sale of Restricted Shares or Deferred Shares shall become effective (which
date shall not be earlier than the date on which the Board takes action with
respect thereto) and shall also include the date on which a grant of Option
Rights to a Non-Employee Director becomes effective pursuant to Section 9 of
this Plan.

 

“Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 7 of this Plan.

 

“Deferred Shares” means an award made pursuant to Section 7 of this Plan of the
right to receive Common Shares at the end of a specified Deferral Period.

 

“Designated Subsidiary” means a Subsidiary that is (a) not a corporation or
(b) a corporation in which at the time the Corporation owns or controls,
directly or indirectly, less than 80% of the total combined voting power
represented by all classes of stock issued by such corporation.

 

“Effective Date” means the effective date of the Plan of Reorganization

 

--------------------------------------------------------------------------------


 

“Evidence of Award” means an agreement, certificate, resolution or other type of
writing or other evidence approved by the Board which sets forth the terms and
conditions of the Option Rights, Appreciation Rights, Performance Units,
Performance Shares, Restricted Shares, Deferred Shares or other awards.  An
Evidence of Award may be in an electronic medium, may be limited to a notation
on the books and records of the Corporation and, with the approval of the Board
(or committee or subcommittee thereof delegated pursuant to Section 17 of this
Plan), need not be signed by a representative of the Corporation or a
Participant.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

 

“Incentive Stock Options” means Option Rights that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision.

 

“Management Objectives” means the measurable performance objective or objectives
established pursuant to this Plan for Participants who have received grants of
Performance Shares or Performance Units or, when so determined by the Board,
Option Rights, Appreciation Rights, Restricted Shares and dividend credits
pursuant to this Plan.  Management Objectives may be described in terms of
Corporation-wide objectives or objectives that are related to the performance of
the individual Participant or of the Subsidiary, division, department, region or
function within the Corporation or Subsidiary in which the Participant is
employed.  The Management Objectives may be made relative to the performance of
other corporations.  The Management Objectives applicable to any award to a
Covered Employee shall be based on specified levels of or growth in one or more
of the following criteria:

 

1.             earnings;

 

2.             earnings per share (earnings per share will be calculated without
regard to any change in accounting standards that may be required by the
Financial Accounting Standards Board after the goal is established);

 

3.             share price;

 

4.             total shareholder return;

 

5.             return on invested capital, equity, or assets;

 

6.             operating earnings;

 

7.             sales growth;

 

8.             productivity improvement;

 

If the Board determines that a change in the business, operations, corporate
structure or capital structure of the Corporation, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Board deems appropriate and equitable, except in the case of a
Covered Employee where such action would result in the loss of the otherwise
available

 

--------------------------------------------------------------------------------


 

exemption under Section 162(m) of the Code.  In such case, the Board shall not
make any modification of the Management Objectives or minimum acceptable level
of achievement.

 

“Market Value per Share” means, as of any particular date, the closing sale
price per Common Share on the national securities exchange on which the Common
Shares are then listed, the final reported bid sale price per Common Share on
the principal national automated system which the Common Shares are then quoted
or, if the Common Shares are not then listed or quoted, the fair market value of
the Common Shares as determined by the Board.

 

“Non-Employee Director” means a Director of the Corporation who is not an
employee of the Corporation or any Subsidiary.

 

“Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

 

“Option Price” means the purchase price payable on exercise of an Option Right.

 

“Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 or Section 9 of this Plan.

 

“Participant” means a person who is selected by the Board to receive benefits
under this Plan and who is at the time an officer or other key employee of the
Corporation or any one or more of its Subsidiaries, or who has agreed to
commence serving in any of such capacities within 90 days of the Date of Grant,
and shall also include each Non-Employee Director who receives an award of
Option Rights pursuant to Section 9 of this Plan; provided, however, that for
purposes of Sections 4, 5, 7 and 8 of this Plan, Participant shall not include
such Non-Employee Director.

 

“Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 of this Plan within
which the Management Objectives relating to such Performance Share or
Performance Unit are to be achieved.

 

“Performance Share” means a bookkeeping entry that records the equivalent of one
Common Share awarded pursuant to Section 8 of this Plan.

 

“Performance Unit” means a bookkeeping entry that records a right to payment,
the value of which is contingent upon performance as measured against
pre-determined Management Objectives established pursuant to Section 8 of this
Plan.

 

“Plan of Reorganization” means the Corporation’s Second Amended Joint Plan of
Reorganization, as modified, which was confirmed on December 21, 2001 pursuant
to an order of the United States Bankruptcy Court for the District of Nevada in
bankruptcy case 01-31-627, including such order and the related findings of fact
and conclusions of law.

 

“Reload Option Rights” means additional Option Rights granted automatically to
an Optionee upon the exercise of Option Rights pursuant to Section 4(i) or
Section 9(a)(viii) of this Plan.

 

--------------------------------------------------------------------------------


 

“Restricted Shares” means Common Shares granted or sold pursuant to Section 6 or
Section 9 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers referred to in such Section 6 has expired.

 

“Retirement” means a termination of employment with the Corporation and its
Subsidiaries at or after the attainment of (a) age 65, (b) age 55 with at least
ten Years of Service, or (c) 30 Years of Service.

 

“Rule l6b-3” means Rule 16b-3 of the Securities and Exchange Commission (or any
successor rule to the same effect) as in effect from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

 

“Spread” means the excess of the Market Value per Share of the Common Shares on
the date when an Appreciation Right is exercised, or on the date when Option
Rights are surrendered in payment of the Option Price of other Option Rights,
over the Option Price provided for in the related Option Right.

 

“Subsidiary” means a corporation, company or other entity (a) more than 50% of
whose outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority) are, or (b) that does not
have outstanding shares or securities (as may be the case in a partnership,
joint venture or unincorporated association), but more than 50% of whose
ownership interest representing the right generally to make decisions for such
other entity is, now or hereafter, owned or controlled, directly or indirectly,
by the Corporation except that for purposes of determining whether any person
may be a Participant for purposes of any grant of Incentive Stock Options,
“Subsidiary” means any corporation in which at the time the Corporation owns or
controls, directly or indirectly, more than 50% of the total combined voting
power represented by all classes of stock issued by such corporation.

 

“Termination for Cause” means a termination of a Participant’s employment
following:

 

(a)           the determination by the Corporation or the Board that the
Participant has ceased to perform his duties to the Corporation (other than as a
result of his incapacity due to physical or mental illness or injury), which
failure amounts to an intentional or extended neglect of his duties to the
Corporation, or

(b)           the Corporation’s or Board’s determination that the Participant
has engaged in or is about to engage in conduct materially injurious to the
Corporation, or

(c)           the Participant having been convicted of, or plead guilty or no
contest to, a felony or the failure of the Participant to follow instruction of
the Board or his direct superiors.

 

“Voting Shares” means at any time, the then-outstanding securities entitled to
vote generally in the election of directors of the Corporation.

 

“Year of Service” means a year of service as defined pursuant to the Washington
Group International, Inc. 401(k) Retirement Savings Plan (or any successor plan
thereto) for vesting purposes.

 

--------------------------------------------------------------------------------


 

3.             Shares Available Under the Plan. 

 

(a)           Subject to adjustment as provided in Section 11 of this Plan, the
number of Common Shares that may be issued or transferred (i) upon the exercise
of Option Rights or Appreciation Rights, (ii) as Restricted Shares and released
from substantial risks of forfeiture thereof, (iii) as Deferred Shares, (iv) in
payment of Performance Shares or Performance Units that have been earned, (v) as
awards to Non-Employee Directors or (vi) in payment of dividend equivalents paid
with respect to awards made under the Plan shall not exceed in the aggregate
6,002,000 shares plus any shares relating to awards that expire or are forfeited
or cancelled.  Such shares may be shares of original issuance or treasury shares
or a combination of the foregoing.  Upon the payment of any Option Price by the
transfer to the Corporation of Common Shares or upon satisfaction of any
withholding amount by means of transfer or relinquishment of Common Shares,
there shall be deemed to have been issued or transferred under this Plan only
the net number of Common Shares actually issued or transferred by the
Corporation.

 

(b)           Notwithstanding anything in this Section 3, or elsewhere in this
Plan, to the contrary, the aggregate number of Common Shares actually issued or
transferred by the Corporation upon the exercise of Incentive Stock Options
shall not exceed 5,952,000 shares.  Further, no Participant shall be granted
Option Rights for more than 3,500,000 Common Shares during any calendar year,
subject to adjustments as provided in Section 11 of this Plan.

 

(c)           Upon payment in cash of the benefit provided by any award granted
under this Plan, any shares that were covered by that award shall again be
available for issue or transfer hereunder.

 

(d)           Notwithstanding any other provision of this Plan to the contrary,
in no event shall any Participant in any calendar year receive more than 200,000
Appreciation Rights, subject to adjustments as provided in Section 11 of this
Plan.

 

(e)         Notwithstanding any other provision of this Plan to the contrary, in
no event shall any Participant in any calendar year receive more than 200,000
Restricted Shares or 200,000 Deferred Shares, subject to adjustments as provided
in Section 11 of this Plan.

 

(f)            Notwithstanding any other provision of this Plan to the contrary,
in no event shall any Participant in any calendar year receive an award of
Performance Shares or Performance Units having an aggregate maximum value as of
their respective Dates of Grant in excess of $2,000,000.

 

4.             Option Rights.  The Board may, from time to time and upon such
terms and conditions as it may determine, authorize the granting to Participants
of options to purchase Common Shares.  Each such grant may utilize any or all of
the authorizations, and shall be subject to all of the requirements, contained
in the following provisions:

 

(a)           Each grant shall specify the number of Common Shares to which it
pertains, subject to the limitations set forth in Section 3 of this Plan.

 

--------------------------------------------------------------------------------


 

(b)           Each grant shall specify an Option Price per share, which shall be
set by the Board; provided, however, that such price shall be no less than the
par value of a share of Common Stock, and in the case of Incentive Stock
Options, such price shall be not less than the Market Value per share on the
Date of the Grant.

 

(c)           Each such Option Right shall become exercisable as determined by
the Board and set forth in the applicable Option Rights Agreement.  Such Option
rights shall become exercisable in full immediately in the event of a Change in
Control.  Each such Option Right granted under this Plan shall expire no later
than ten years from the Date of Grant and shall be subject to earlier
termination as hereinafter provided and as set forth in the applicable Option
Rights Agreement.

 

(d)           Each such Incentive Stock Option shall terminate automatically and
without further notice after the employee ceases to be an employee of the
Company and its Subsidiaries for any reason other than as described in
Section 4(e) of this Plan; provided, however, that the employee shall have until
the first to occur of (i) the stated expiration date of such Option Right or
(ii) the 90th calendar day following the effective date of any such termination
of employment to exercise Option Rights that had vested and become exercisable
as of such effective date of termination of employment to exercise Incentive
Stock Options that had vested and become exercisable as of such effective date
of termination of employment.

 

(e)           In the event of the  (i) death, (ii) disability or (iii)
Retirement under a retirement plan of the company or one of its Subsidiaries at
or after the earliest voluntary retirement age provided or in such retirement
plan or retirement at any earlier age with consent of the Board, each of the
then outstanding Incentive Stock Options of such holder may be exercised at any
time within three years after such death, disability or retirement, but in no
event after the expiration date of the term of such Incentive Stock Options.

 

(f)            Each grant shall specify whether the Option Price shall be
payable (i) in cash or by check acceptable to the Corporation, (ii) by the
actual or constructive transfer to the Corporation of nonforfeitable,
unrestricted Common Shares owned for more than six months by the Optionee (or
other consideration authorized pursuant to subsection (g) below) having a value
at the time of exercise equal to the total Option Price or (iii) by a
combination of such methods of payment.

 

(g)           The Board may determine, at or after the Date of Grant, that
payment of the Option Price of any option (other than an Incentive Stock Option)
may also be made in whole or in part in the form of Restricted Shares or other
Common Shares that are forfeitable or subject to restrictions on transfer,
Deferred Shares, Performance Shares (based, in each case, on the Market Value
per Share on the date of exercise), other Option Rights (based on the Spread on
the date of exercise) or Performance Units.  Unless otherwise determined by the
Board at or after the Date of Grant, whenever any Option Price is paid in whole
or in part by means of any of the forms of consideration specified in this
paragraph, the Common Shares received upon the exercise of the Option Rights
shall be subject to such risks of forfeiture or restrictions on transfer as may
correspond to any that apply to the consideration surrendered, but only to the
extent of (i) the number of

 

--------------------------------------------------------------------------------


 

shares or Performance Shares, (ii) the Spread of any unexercisable portion of
Option Rights or (iii) the stated value of Performance Units surrendered.

 

(h)           Any grant may provide for deferred payment of the Option Price
from the proceeds of sale through a bank or broker on a date satisfactory to the
Corporation of some or all of the shares to which such exercise relates.

 

(i)            Any grant may, at or after the Date of Grant, provide for the
automatic grant of Reload Option Rights to an Optionee upon the exercise of
Option Rights (including Reload Option Rights) using Common Shares or other
consideration specified in paragraph (g) above.  Reload Option Rights shall
cover up to the number of Common Shares, Deferred Shares, Option Rights or
Performance Shares (or the number of Common Shares having a value equal to the
value of any Performance Units) surrendered to the Corporation upon any such
exercise in payment of the Option Price or to meet any withholding obligations. 
Reload Options may have an Option Price that is no less than that which
represents the same percentage of the Market Value per Share at the time of
exercise of the Option Rights that the per share Option Price represented of the
Market Value per Share at the time the Option Rights being exercised were
granted and shall be on such other terms as may be specified by the Directors,
which may be the same as or different from those of the original Option Rights.

 

(j)            Successive grants may be made to the same Participant whether or
not any Option Rights previously granted to such Participant remain unexercised.

 

(k)           Any grant of Option Rights may specify Management Objectives that
must be achieved as a condition to the exercise of such rights.

 

(l)            Option Rights granted under this Plan may be (i) options,
including, without limitation, Incentive Stock Options, that are intended to
qualify under particular provisions of the Code, (ii) options that are not
intended so to qualify or (iii) combinations of the foregoing.

 

(m)          The Board may, at or after the Date of Grant of any Option Rights
(other than Incentive Stock Options), provide for the payment of dividend
equivalents to the Optionee on either a current or deferred or contingent basis
or may provide that such equivalents shall be credited against the Option Price.

 

(n)           The exercise of an Option Right shall result in the cancellation
on a share-for-share basis of any related Appreciation Right authorized under
Section 5 of this Plan.

 

(o)           Each grant of Option Rights shall be evidenced by an Option Rights
Agreement, which shall contain such terms and provisions, consistent with this
Plan, as the Board may approve.

 

(p)           Each grant of Option Rights shall be subject to the provisions of
Section 19(g) of this Plan.

 

--------------------------------------------------------------------------------


 

5.             Appreciation Rights.  The Board may also authorize the granting
to any Optionee of Appreciation Rights in respect of Option Rights granted
hereunder at any time prior to the exercise or termination of such related
Option Rights; provided, however, that an Appreciation Right awarded in relation
to an Incentive Stock Option must be granted concurrently with such Incentive
Stock Option.  An Appreciation Right shall be a right of the Optionee,
exercisable by surrender of the related Option Right, to receive from the
Corporation an amount determined by the Board, which shall be expressed as a
percentage of the Spread (not exceeding 100%) at the time of exercise. Each such
grant may utilize any or all of the authorizations, and shall be subject to all
of the requirements, contained in the following provisions:

 

(a)           Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Corporation in cash, in Common Shares or
in any combination thereof and may either grant to the Participant or retain in
the Board the right to elect among those alternatives.

 

(b)           Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Board at the Date
of Grant.

 

(c)           Any grant may specify waiting periods before exercise and
permissible exercise dates or periods and shall provide that no Appreciation
Right may be exercised except at a time when the related Option Right is also
exercisable and at a time when the Spread is positive.

 

(d)           Any grant may specify that such Appreciation Right may be
exercised only in the event of a Change in Control or other similar transaction
or event.

 

(e)           Each grant of Appreciation Rights shall be evidenced by an
Evidence of Award that shall describe such Appreciation Rights, identify the
related Option Rights, state that such Appreciation Rights are subject to all
the terms and conditions of this Plan, and contain such other terms and
provisions, consistent with this Plan, as the Board may approve.

 

(f)            Any grant of Appreciation Rights may specify Management
Objectives that must be achieved as a condition of the exercise of such rights.

 

(g)           Each grant of Appreciation Rights shall be subject to the
provisions of Section 19(g) of this plan.

 

6.             Restricted Shares.  The Board may also authorize the grant or
sale to Participants of Restricted Shares. Each such grant or sale may utilize
any or all of the authorizations, and shall be subject to all of the
requirements, contained in the following provisions:

 

(a)           Each such grant or sale shall constitute an immediate transfer of
the ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.

 

--------------------------------------------------------------------------------


 

(b)           Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than Market Value per Share at the Date of Grant.

 

(c)           Each such grant or sale shall provide that the Restricted Shares
covered by such grant or sale shall be subject, except (if the Board shall so
determine) in the event of a Change in Control or other similar transaction or
event, for a period of not less than three years to be determined by the Board
at the Date of Grant, to a “substantial risk of forfeiture” within the meaning
of Section 83 of the Code.

 

(d)           Each such grant or sale shall provide that during the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Corporation or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).

 

(e)           Any grant of Restricted Shares may specify Management Objectives
that, if achieved, will result in termination or early termination of the
restrictions applicable to such shares and each grant may specify with respect
to such specified Management Objectives, a minimum acceptable level of
achievement and shall set forth a formula for determining the number of
Restricted Shares on which restrictions will terminate if performance is at or
above the minimum level, but falls short of full achievement of the specified
Management Objectives.

 

(f)            Any such grant or sale of Restricted Shares may require that any
or all dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award.

 

(g)           Each grant or sale of Restricted Shares shall be evidenced by an
Evidence of Award that shall contain such terms and provisions, consistent with
this Plan, as the Board may approve.  Unless otherwise directed by the Board,
all certificates representing Restricted Shares shall be held in custody by the
Corporation until all restrictions thereon shall have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such Shares.

 

(h)           Each grant or sale of Restricted shares shall be subject to the
provisions of Section 19(g) of this plan.

 

7.             Deferred Shares.  The Board may also authorize the granting or
sale of Deferred Shares to Participants.  Each such grant or sale may utilize
any or all of the authorizations, and shall be subject to all of the
requirements contained in the following provisions:

 

(a)           Each such grant or sale shall constitute the agreement by the
Corporation to deliver Common Shares to the Participant in the future in
consideration of the

 

--------------------------------------------------------------------------------


 

performance of services, but subject to the fulfillment of such conditions
during the Deferral Period as the Board may specify.

 

(b)           Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant.

 

(c)           Each such grant or sale shall be subject, except (if the Board
shall so determine) in the event of a Change in Control or other similar
transaction or event, to a Deferral Period of not less than one year, as
determined by the Board at the Date of Grant.

 

(d)           During the Deferral Period, the Participant shall have no right to
transfer any rights under his or her award and shall have no rights of ownership
in the Deferred Shares and shall have no right to vote them, but the Board may,
at or after the Date of Grant, authorize the payment of dividend equivalents on
such Shares on either a current or deferred or contingent basis, either in cash
or in additional Common Shares.

 

(e)           Each grant or sale of Deferred Shares shall be evidenced by an
Evidence of Award containing such terms and provisions, consistent with this
Plan, as the Board may approve.

 

(f)            Each grant or sale of Deferred Shares shall be subject to the
provisions of Section 19(g) of this plan.

 

8.             Performance Shares and Performance Units.  The Board may also
authorize the granting of Performance Shares and Performance Units that will
become payable to a Participant upon achievement of specified Management
Objectives.  Each such grant may utilize any or all of the authorizations, and
shall be subject to all of the requirements, contained in the following
provisions:

 

(a)           Each grant shall specify the number of Performance Shares or
Performance Units to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors; provided,
however, that no such adjustment shall be made in the case of a Covered
Employee.

 

(b)           The Performance Period with respect to each Performance Share or
Performance Unit shall be such period of time (not less than one year, except in
the event of a Change in Control or other similar transaction or event, if the
Board shall so determine) commencing with the Date of Grant (as shall be
determined by the Board at the time of grant).

 

(c)           Any grant of Performance Shares or Performance Units shall specify
Management Objectives that, if achieved, will result in payment or early payment
of the award, and each grant may specify with respect to such specified
Management Objectives a minimum acceptable level of achievement and shall set
forth a formula for determining the number of Performance Shares that will be
earned or the value of Performance Units that will be paid if performance is at
or above the minimum

 

--------------------------------------------------------------------------------


 

level.  The grant of Performance Shares or Performance Units shall specify that,
before the Performance Shares shall be earned or the Performance Units shall be
paid, the Board must certify that the Management Objectives have been satisfied.

 

(d)           Each grant shall specify a minimum acceptable level of achievement
in respect of the specified Management Objectives below which no payment will be
made and shall set forth a formula for determining the amount of payment to be
made if performance is at or above such minimum.

 

(e)           Each grant shall specify the time and manner of payment of
Performance Shares or Performance Units.  Any grant may specify that the amount
payable with respect thereto may be paid by the Corporation in cash, in Common
Shares or in any combination thereof and may either grant to the Participant or
retain in the Board the right to elect among those alternatives.

 

(f)            Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Board at
the Date of Grant.  Any grant of Performance Units may specify that the amount
payable or the number of Common Shares issued with respect thereto may not
exceed maximums specified by the Board at the Date of Grant.

 

(g)           The Board may, at or after the Date of Grant of Performance
Shares, provide for the payment of dividend equivalents to the holder thereof on
either a current or deferred or contingent basis, either in cash or in
additional Common Shares.

 

(h)           Each grant of Performance Shares or Performance Units shall be
evidenced by an Evidence of Award containing such other terms and provisions,
consistent with this Plan, as the Board may approve.

 

(i)            Each grant of Performance Shares or Performance Units shall be
subject to the provisions of Section 19(g) of this plan.

 

9.             Awards to Non-Employee Directors.  The Board may, from time to
time and upon such terms and conditions as it may determine, authorize the
granting to Non-Employee Directors of Option Rights and may also authorize the
grant or sale of Restricted Shares to Non-Employee Directors.

 

(a)           Each grant of Option Rights awarded pursuant to this Section 9
shall be evidenced by an Evidence of Award, and shall be subject to the
following additional terms and conditions:

 

(i)            Each grant shall specify the number of Common Shares to which it
pertains subject to the limitations set forth in Section 3 of this Plan.

 

(ii)           Each grant shall specify an Option Price per share, which shall
be set by the Board; provided, however, that such price shall be no less than
the par value of a share of Common stock, and in the case of Incentive Stock
Options, such price shall be not less than the Market Value per Share on the
Date of Grant.

 

--------------------------------------------------------------------------------


 

(iii)          Each such Option Right shall become exercisable as determined by
the Board and set forth in the applicable Option Rights Agreement.  Such Option
Rights shall become exercisable in full immediately in the event of a Change in
Control. Each such Option Right granted under this Plan shall expire no later
than ten years from the Date of Grant and shall be subject to earlier
termination as hereinafter provided and as set forth in the applicable Option
Rights Agreement.

 

(iv)          Any Option rights may provide that a Director who has completed a
specified period of service on the Board or attained a specified age will be
entitled to exercise any such Option Rights immediately in full at any time
after any such termination until their stated expiration date.

 

(v)           If a Non-Employee Director subsequently becomes an employee of the
Corporation or a Subsidiary while remaining a member of the Board, any Option
Rights held under the Plan by such individual at the time of such commencement
of employment shall not be affected thereby.

 

(vi)          Option Rights may be exercised by a Non-Employee Director only
upon payment to the Corporation in full of the Option Price of the Common Shares
to be delivered.  Such payment shall be made in cash or in Common Shares
previously owned by the optionee for more than six months, or in a combination
of cash and such Common Shares.

 

(vii)         Each grant may provide for the automatic grant of Reload Option
Rights to an Optionee upon the exercise of Option Rights (including Reload
Option Rights) using Common Shares.  Reload Option Rights shall cover up to the
number of Common Shares surrendered to the Corporation upon any such exercise in
payment of the Option Price.  Reload Options may have an Option Price that is no
less than that which represents the same percentage of the Market Value per
Share at the time of exercise of the Option Rights that the per share Option
Price represented of the Market Value per Share at the time the Option Rights
being exercised were granted and shall be on such other terms as may be
specified by the Directors, which may be the same as or different from those of
the original Option Rights.

 

(b)           Each grant or sale of Restricted Shares pursuant to this Section 9
shall be upon terms and conditions consistent with Section 6 of this Plan.

 

10.          Transferability. 

 

(a)           Except as otherwise determined by the Board, no Option Right,
Appreciation Right or other derivative security granted under the Plan shall be
transferable by an Optionee other than by will or the laws of descent and
distribution, except (in the case of a Participant who is not a Director or
officer of the Corporation) to a fully revocable trust of which the Optionee is
treated as the owner for federal income tax purposes.  Except as otherwise
determined by the Board, Option Rights and Appreciation Rights shall be
exercisable during the Optionee’s lifetime

 

--------------------------------------------------------------------------------


 

only by him or her or by his or her guardian or legal representative. 
Notwithstanding the foregoing, the Board in its sole discretion, may provide for
transferability of particular awards under this Plan so long as such provisions
will not disqualify the exemption for other awards under Rule 16b-3.

 

(b)           The Board may specify at the Date of Grant that part or all of the
Common Shares that are (i) to be issued or transferred by the Corporation upon
the exercise of Option Rights or Appreciation Rights, upon the termination of
the Deferral Period applicable to Deferred Shares or upon payment under any
grant of Performance Shares or Performance Units or (ii) no longer subject to
the substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, shall be subject to further restrictions on transfer.

 

11.          Adjustments.  The Board may make or provide for such adjustments in
the numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Deferred Shares and Performance Shares granted hereunder, in the prices
per share applicable to such Option Rights and Appreciation Rights and in the
kind of shares covered thereby, as the Board, in its sole discretion, exercised
in good faith, may determine is equitably required to prevent dilution or
enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Corporation or
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets
or issuance of rights or warrants to purchase securities or (c) any other
corporate transaction or event having an effect similar to any of the
foregoing.  Moreover, in the event of any such transaction or event, the Board,
in its discretion, may provide in substitution for any or all outstanding awards
under this Plan such alternative consideration as it, in good faith, may
determine to be equitable in the circumstances and may require in connection
therewith the surrender of all awards so replaced.  The Board may also make or
provide for such adjustments in the numbers of shares specified in Section 3 of
this Plan and in the number of Option Rights to be granted automatically
pursuant to Section 9 of this Plan as the Board in its sole discretion,
exercised in good faith, may determine is appropriate to reflect any transaction
or event described in this Section 11.

 

12.          Change in Control.  For purposes of this Plan, a “Change in
Control” shall mean if at any time any of the following events shall have
occurred:

 

(a)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either: (i) the then-outstanding Common Shares or (ii) the Voting Shares;
provided, however, that the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation or any Subsidiary
of the Corporation or (D) any acquisition by any Person pursuant to a
transaction that complies with clauses (i), (ii) and (iii) of Section 12(c) of
this Plan; or

 

--------------------------------------------------------------------------------


 

(b)           Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason (other than death or disability) to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date, whose election,
or nomination for election by the Corporation’s stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the Exchange
Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; provided, further, that Finally Designated Members (as defined
in the Plan of Reorganization) who replace Interim Members (as defined in the
Plan of Reorganization) on the Board in accordance with the Plan of
Reorganization and Bylaw 10(b) of the Corporation’s Amended and Restated Bylaws
shall be considered as though such Finally Designated Members were members of
the Incumbent Board; or

 

(c)           Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Common Shares and
Voting Shares immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity that as a result of such transaction
owns the Corporation or all or substantially all of the Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Common Shares and Voting Shares, as the case may
be, (ii) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 15% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or

 

--------------------------------------------------------------------------------


 

(d)           Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

 

13.          Fractional Shares.  The Corporation shall not be required to issue
any fractional Common Shares pursuant to this Plan.  The Board may provide for
the elimination of fractions or for the settlement of fractions in cash.

 

14.          Withholding Taxes.  To the extent that the Corporation is required
to withhold federal, state, local or foreign taxes in connection with any
payment made or benefit realized by a Participant or other person under this
Plan, and the amounts available to the Corporation for such withholding are
insufficient, it shall be a condition to the receipt of such payment or the
realization of such benefit that the Participant or such other person make
arrangements satisfactory to the Corporation for payment of the balance of such
taxes required to be withheld, which arrangements (in the discretion of the
Board) may include relinquishment of a portion of such benefit.  Participants
shall also make such arrangements as the Corporation may require for the payment
of any withholding tax obligations that may arise in connection with the
disposition of shares acquired upon the execution of Option Rights.  In no
event, however, shall the Corporation accept Common Shares for payment of taxes
in excess of required tax withholding rates, except that, in the discretion of
the Committee, a Participant or such other person may surrender Common Shares
owned for more than six months to satisfy any tax obligations resulting from any
such transaction.

 

15.          Participation by Employees of Designated Subsidiaries.  As a
condition to the effectiveness of any grant or award to be made hereunder to a
Participant who is an employee of a Designated Subsidiary, whether or not such
Participant is also employed by the Corporation or another Subsidiary, the Board
may require such Designated Subsidiary to agree to transfer to such employee
(when, as and if provided for under this Plan and any applicable agreement
entered into with any such employee pursuant to this Plan) the Common Shares
that would otherwise be delivered by the Corporation, upon receipt by such
Designated Subsidiary of any consideration then otherwise payable by such
Participant to the Corporation.  Any such award shall be evidenced by an
agreement between the Participant and the Designated Subsidiary, in lieu of the
Corporation, on terms consistent with this Plan and approved by the Board and
such Designated Subsidiary.  All such Common Shares so delivered by or to a
Designated Subsidiary shall be treated as if they had been delivered by or to
the Corporation for purposes of Section 3 of this Plan, and all references to
the Corporation in this Plan shall be deemed to refer to such Designated
Subsidiary, except for purposes of the definition of “Board” and except in other
cases where the context otherwise requires.

 

16.          Foreign Employees.  In order to facilitate the making of any grant
or combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Corporation or any Subsidiary outside of the United States of America as
the Board may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. Moreover, the Board may approve such
supplements to or amendments, restatements or alternative versions of this Plan
as it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Corporation may certify any such
document as having been approved and adopted in the same manner as this Plan. 
No such special terms, supplements, amendments or restatements, however,

 

--------------------------------------------------------------------------------


 

shall include any provisions that are inconsistent with the terms of this Plan
as then in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the shareholders of the Corporation.

 

17.          Administration of the Plan.

 

(a)           This Plan shall be administered by the Board, which may from time
to time delegate all or any part of its authority under this Plan to a committee
of the Board (or subcommittee thereof), consisting of not less than three
Non-Employee Directors appointed by the Board of Directors, each of whom shall
be a “Non-Employee Director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code.  A majority of the
committee (or subcommittee thereof) shall constitute a quorum, and the action of
the members of the committee (or subcommittee thereof) present at any meeting at
which a quorum is present, or acts unanimously approved in writing, shall be the
acts of the committee (or subcommittee thereof).

 

(b)           The interpretation and construction by the Board of any provision
of this Plan or of any agreement, notification or document evidencing the grant
of Option Rights, Appreciation Rights, Restricted Shares, Deferred Shares,
Performance Shares or Performance Units and any determination by the Board
pursuant to any provision of this Plan or of any such agreement, notification or
document shall be final and conclusive.  No member of the Board shall be liable
for any such action or determination made in good faith.

 

18.          Governing Law.  The Plan and all awards granted and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.

 

19.          Amendments, Etc.

 

(a)           The Board may at any time and from time to time amend the Plan in
whole or in part; provided, however, that any amendment that must be approved by
the shareholders of the Corporation in order to comply with applicable law or
the rules of any national securities exchange upon which the Common Shares are
traded or quoted shall not be effective unless and until such approval has been
obtained.  Presentation of this Plan or any amendment hereof for shareholder
approval shall not be construed to limit the Corporation’s authority to offer
similar or dissimilar benefits in plans that do not require shareholder
approval.

 

(b)           The Board also may permit Participants to elect to defer the
issuance of Common Shares or the settlement of awards in cash under the Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan.  The Board also may provide that deferred issuances or settlements
include the payment or crediting of dividend equivalents or interest on the
deferral amounts.

 

(c)           The Board may condition the grant of any award or combination of
awards authorized under this Plan on the surrender or deferral by the
Participant of his or

 

--------------------------------------------------------------------------------


 

her right to receive a cash bonus or other compensation otherwise payable by the
Corporation or a Subsidiary to the Participant.

 

(d)           In case of termination of employment by reason of death,
disability or normal or early retirement, or in the case of hardship or other
special circumstances, of a Participant who holds an Option Right or
Appreciation Right not immediately exercisable in full, or any Restricted Shares
as to which the substantial risk of forfeiture or the prohibition or restriction
on transfer has not lapsed, or any Deferred Shares as to which the Deferral
Period has not been completed, or any Performance Shares or Performance Units
that have not been fully earned, or who holds Common Shares subject to any
transfer restriction imposed pursuant to Section 10(b) of this Plan, the Board
may, in its sole discretion, accelerate the time at which such Option Right or
Appreciation Right may be exercised or the time at which such substantial risk
of forfeiture or prohibition or restriction on transfer will lapse or the time
when such Deferral Period will end or the time at which such Performance Shares
or Performance Units will be deemed to have been fully earned or the time when
such transfer restriction will terminate or may waive any other limitation or
requirement under any such award.

 

(e)           This Plan shall not confer upon any Participant any right with
respect to continuance of employment or other service with the Corporation or
any Subsidiary, nor shall it interfere in any way with any right the Corporation
or any Subsidiary would otherwise have to terminate such Participant’s
employment or other service at any time.

 

(f)            To the extent that any provision of this Plan would prevent any
Option Right that was intended to qualify as an Incentive Stock Option from
qualifying as such, that provision shall be null and void with respect to such
Option Right.  Such provision, however, shall remain in effect for other Option
Rights and there shall be no further effect on any provision of this Plan.

 

(g)           This Plan, the awarding and vesting of Appreciation Rights,
Deferred Shares, Option Rights, Performance Shares, Performance Units or
Restricted Shares under this Plan and the issuance and delivery of Common Shares
and the payment of money under this Plan or under Appreciation Rights, Deferred
Shares, Option Rights, Performance Shares, Performance Units or Restricted
Shares awarded hereunder are subject to compliance with all applicable federal
and state laws, rules and regulations, including (without limitation) state and
federal securities law and federal margin requirements and to such approvals by
any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Corporation, be necessary or advisable in connection therewith. 
Any securities delivered under this Plan shall be subject to such restrictions,
and the person acquiring such securities shall, if requested by the Corporation,
provide such assurances and presentations to the Corporation as the Corporation
may deem necessary or desirable to assure compliance with all applicable legal
requirements. To the extent permitted by applicable law, the Plan, Appreciation
Rights, Deferred Shares, Option rights, Performance shares, Performance Units
and Restricted Shares awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

 

--------------------------------------------------------------------------------


 

20.          Termination.  No grant (other than an automatic grant of Reload
Option Rights) shall be made under this Plan more than ten years after the
Effective Date, but all grants made on or prior to such date shall continue in
effect thereafter subject to the terms thereof and of this Plan.

 

--------------------------------------------------------------------------------